Citation Nr: 1544621	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  15-05 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1957 to February 1961.  

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Chicago, Illinois, VA Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

For the reasons discussed in the REMAND portion of this decision, the issue of entitlement to service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran and his representative will be notified if any further action is required on their part.


FINDING OF FACT

The Veteran's tinnitus became manifest in-service or is otherwise shown to be related to in-service noise exposure.



CONCLUSION OF LAW

Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim of entitlement to service connection for tinnitus is being granted in full by the Board.  Any error related to VA's duties to notify and assist with regard to only this issue on appeal is rendered moot by this fully favorable decision.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as tinnitus, on a presumptive basis when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101 , 1112(a); 38 C.F.R. §§ 3.307, 3.309.  As a disease of the nervous system, tinnitus is a chronic disease.  See Fountain v. McDonald, 27 Vet. App. 258  (2015).

The Veteran clearly has current tinnitus, as diagnosed during a December 2014 VA examination.  He is competent to report current tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  He has credibly attributed tinnitus to in-service hazardous noise exposure, including as an aviation metalsmith and mechanic.  38 U.S.C.A. 
§ 1154(a) (West 2014).

The Veteran has also credibly reported multiple times, including during the December 2014 VA examination and personal statements, to include that of his wife, that tinnitus developed in service or proximate thereto.  His reports are consistent with the era and circumstances of his service and are not contradicted by other evidence of record.  Based on the Veteran's reports, the evidence supports a finding that the Veteran's chronic tinnitus developed in service or within one year of his separation from service and has continued since that time.  Entitlement to service connection for chronic tinnitus may be granted on a presumptive basis. 

The negative of the December 2014 VA examiner is acknowledged.  The examiner essentially found that it less likely than not that his tinnitus was caused by or a result of military noise exposure because "[t]he Veteran was unable to specify an event in service which may have led to onset."  The Board finds this rationale to be lacking, given the Veteran's assertion that his tinnitus was associated with his conceded exposure to aircraft engine noise in service.  

As there is nothing to indicate that the Veteran's account in this regard is anything less than credible on its face, the Board will resolve all doubt in the Veteran's favor and factually concede that, despite there being no clinical notation of tinnitus in his service treatment records, because his credible historical account indicates that tinnitus was manifest during active naval duty proximate to his exposure to acoustic trauma, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal in this regard is thusly granted.  


ORDER

Service connection for tinnitus is granted.



REMAND

The Board has reviewed the evidence associated with the Veteran's claims file.  The Veteran's service treatment records show that his hearing was assessed as normal  on enlistment and separation examination, using the whispered and spoken word testing but no audiogram.    

The VA audiologist who examined the Veteran in December 2014 noted his history of in-service exposure to aircraft engine noise and diagnosed him with bilateral sensorineural hearing loss that met the objective criteria to be a disability for purposes of VA compensation, pursuant to 38 C.F.R. § 3.385 (2015).  Although the audiologist acknowledged that the whispered and spoken word tests performed during active duty to assess the claimant's hearing acuity were highly subjective and insensitive to high frequency hearing loss, she opined that the Veteran's hearing loss was not likely related to active duty as he reported at the time of the examination that he noticed hearing problems in the last 4 - 5 years, which she determined to indicate that the time of onset of the Veteran's hearing loss was only recent and late in his lifetime.  

The Board finds, however, that having conceded that the Veteran has presented the specific factual assertion that his bilateral hearing loss was incurred (i.e., that it had its onset) in service, this case must be remanded to the RO/AOJ for an addendum opinion addressing whether it is as likely as not (i.e., at least a 50 percent probability) that the Veteran's diagnosed bilateral sensorineural hearing loss had its onset in service, in the context of his unprotected and frequent exposure to aircraft engine noise while serving as an aviation metalsmith and mechanic.  For purposes of presenting this addendum opinion, the opining clinician should assume as true the Veteran's account of onset of perceivable diminished bilateral hearing acuity during military service.    

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's claims file and pertinent clinical history should be reviewed by an appropriate VA clinician, ideally the same audiologist that conducted the December 2014 VA audiology examination of record; otherwise, whichever clinician the RO/AOJ deems appropriate.  The Veteran's claims folder and a copy of this remand must be made available to the reviewing clinician for his/her consideration.  

Upon completion of review, the clinician is asked to provide the following addendum opinion:

Is at least as likely as not (a 50 percent probability or higher) that the Veteran's bilateral sensorineural  hearing loss is related to his period of active duty?  

For purposes of presenting this addendum opinion, the examiner is to assume as true the Veteran's account of onset during active duty of a perceivable diminishment in his hearing acuity, bilaterally, in the context of his history of unprotected exposure to aircraft engine noise while serving as an aviation metalsmith and mechanic during naval service.  

The opinion provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided. 

If the requested addendum opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

2.  Upon completion of the above actions, and any additional development deemed necessary in conjunction with completing the above actions, the RO/AOJ should readjudicate the claim of entitlement to service connection for bilateral hearing loss currently on appeal.  If the maximum benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be provided with an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


